       Case 2:18-cr-00465-SPL Document 75 Filed 12/04/18 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CR-18-00465-PHX-SPL
      United States of America,
 9                                              )
                                                )
                       Plaintiff,               )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Backpage.com LLC, et al.,                 )
12                                              )
13                     Defendants.              )
                                                )
14                                              )

15          Before the Court is Movants’ First Joint Motion to Continue Ancillary Hearing.
16   (Doc. 74) Having considered the Movants’ request,
17          IT IS ORDERED that the First Joint Motion to Continue Ancillary Hearing (Doc.
18   74) is granted. The hearing on all pending Petitions for Determination of Third Party
19   Interest in Property Subject to Forfeiture (Docs. 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38,
20   39, 40, 61, 62, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73) presently set for December 7, 2018 at
21   9:30 a.m. is vacated and reset for January, 25 2019 at 9:30 a.m. in Courtroom 501, 401
22   West Washington Street, Phoenix, AZ 85003 before Judge Steven P. Logan.
23          Dated this 3rd day of December, 2018.
24
25
26                                                     Honorable Steven P. Logan
                                                       United States District Judge
27
28
